DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0036 line 1 “FIGS. 3and 4” should read “FIGS. 3 and 4”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, and 16-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen (EP 3199742).
Regarding claim 1, Chen teaches (figs. 1, 8, 13, 19, and 23) an actuating system for a window shade (fig. 1), comprising: an actuating wheel (42 and 181) rotatable about a pivot axis (its center of rotation) and coupled to an operating element (14, column 6 lines 4-8, via components in fig. 8), the operating element being operable to drive the actuating wheel in rotation (column 4 lines 50-54); 
an axle coupling part (44) disposed substantially coaxial to the actuating wheel (fig. 13), the axle coupling part (44) being rotatable for raising or lowering a bottom part of a window shade (column 10 lines 39-51); and 
a carrier (43) rotatable about the pivot axis, and a clutching part (one of the 46s) carried with the carrier (46 slides in 43a on the carrier) and movably linked to the actuating wheel (through 42a), the clutching part (one of the 46s) being movable relative to the carrier (43) between a retracted state (fig. 19) for disengaging from the axle coupling part (44) and an extended state (fig. 23) for engaging with the axle coupling part (44);
wherein the actuating wheel is rotatable in a first direction (when cord side 14a is pulled downward) to urge the clutching part to move from the retracted state to the extended state and drive the carrier and the axle coupling part to rotate in unison (column 12 lines 21-25), and in a second direction (when cord side 14b is pulled downward) opposite to the first direction to urge the clutching part to move from the extended state to the retracted state so that the actuating wheel is rotationally decoupled from the axle coupling part (column 11 lines 41-49).
Regarding claim 2, Chen teaches (figs. 8, 13, 19, and 23) that the clutching part (one of the 46s) is respectively connected slidably (the clutching part slides in the gap 43a between a retracted state (fig. 19) and an extended state (fig. 23)) with the carrier (43) and the actuating wheel (42 and 181, a point on the bottom face of the clutching part that fits into 42a is connected slidably to the actuating wheel, see annotated fig. 23 and definition 1 below from thefreedictionary.com).

    PNG
    media_image1.png
    79
    514
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    653
    875
    media_image2.png
    Greyscale


Regarding claim 3, Chen teaches (figs. 8, 13, 19, and 23) that the actuating wheel (42 and 181) has a driving portion (42a) at an eccentric location (fig. 23), and the clutching part (one of the 46s) is slidably connected (a point on the bottom face of the clutching part that fits into 42a is connected slidably to the actuating wheel, see definition 1 above from thefreedictionary.com) with the driving portion (42a) of the actuating wheel in a region distant from the pivot axis (the axis of rotation).
Regarding claim 4, Chen teaches (figs. 8, 13, 19, and 23) that the driving portion (42a) of the actuating wheel (42 and 181) has a guide slot (the area formed by the walls that define 42a, see fig. 23), and the clutching part has a pin (the rounded bottom end) slidably received (a point on the bottom face of the pin of the clutching part is slidably received in the guide slot, see definition 1 above from thefreedictionary.com) in the guide slot.
Regarding claim 5, Chen teaches (figs. 8, 13, 19, and 23) that the carrier (43) has a channel (43a) in which the clutching part is guided for sliding movement (shown in fig. 23), and the guide slot (the area formed by the falls that define 42a, see fig. 23) overlaps at least partially with the channel (fig. 23).
Regarding claim 6, Chen teaches (figs. 8, 13, 19, and 23) that the channel (43a) extends along a first axis (annotated fig. 23), and the guide slot extends along a second axis (annotated fig. 23) that is tilted an angle relative to the first axis.
Regarding claim 7, Chen teaches that the axle coupling part (44) includes a sleeve (44a) having a tooth (44c) protruding inward, the carrier and the axle coupling part being rotatable in unison with the clutching part engaged with the tooth (as shown in fig. 23).
Regarding claim 8, Chen teaches that the carrier (43) is at least partially received inside the sleeve (44a) of the axle coupling part (as shown in fig. 23), and the clutching part (one of the 46s) protrudes outward from a circumference of the carrier (43) in the extended state for engaging with the tooth of the sleeve (shown in fig. 23).
Regarding claim 9, Chen teaches that the clutching part (one of the 46s) is disposed distant from the pivot axis (the pivot axis is the center of rotation and fig. 23 shows that they are disposed distant from each other).
Regarding claim 11, Chen teaches (fig. 2) that the operating element (14, the cord is shown to be flexible) is a flexible element, and the actuating wheel (42 and 181) is rotatable to wind and unwind at least partially the operating element (42 and 181 can rotate and winding or unwinding 14).
Regarding claim 16, Chen teaches (figs. 1, 4, and 7-8) a transmission axle (21) rotationally coupled to the axle coupling part (44), and at least one winding unit (22) that is coupled to the transmission axle (21) and is connected with a suspension element (11).
Regarding claim 17, Chen teaches (fig. 1) a head rail (10); a shading structure (12) and a bottom part (the bottom bar) suspended from the head rail (10); and the actuating system according to claim 16, wherein the bottom part (the bottom bar) is connected with the suspension element (11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 3199742) as applied above, and further in view of Yu (US 20160017964).
Regarding claim 10, Chen teaches (fig. 8) that the carrier (43) is pivotally supported, and that a resistance spring (45) is in contact with the carrier (column 8 lines 24-26). Chen does not teach that the carrier is pivotally connected about a fixed shaft having a circumference in tight contact with the resisting spring, a frictional contact of the resisting spring with the fixed shaft being loosened by a pressure applied by the carrier on a prong of the resisting spring as the carrier rotates along with the actuating wheel in the first direction.
Yu teaches (fig. 2, 3, 14, and 18) a carrier (152) is pivotally connected about a fixed shaft (156, paragraph 0059 lines 1-2) having a circumference in tight contact with a resisting spring (154, this tight contact is shown in fig. 3), a frictional contact of the resisting spring with the fixed shaft (paragraph 0077 lines 10-21) being loosened by a pressure applied by the carrier (152) on a prong (one of the ends as shown in fig. 2) of the resisting spring as the carrier rotates along with the actuating wheel in the first direction (when the cord is pulled down the clutch goes from a decoupled state (fig. 14) to a coupled state (fig. 18) which allows the clutch (138) including the carrier (152) to rotate relative the fixed shaft (156), which as shown in fig. 2 and fig. 3 by the location of the spring relative the carrier, will apply a pressure to a prong of the resisting spring (154). This pressure loosens the frictional contact between the spring and the fixed shaft allowing the clutch to rotate in this first direction.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring carrier arrangement of Chen so that that the resisting spring is provided on an interior of the carrier and fixed on a shaft as taught by Yu, so the carrier is pivotally connected about a fixed shaft having a circumference in tight contact with the resisting spring, a frictional contact of the resisting spring with the fixed shaft being loosened by a pressure applied by the carrier on a prong of the resisting spring as the carrier rotates along with the actuating wheel in the first direction. This alteration provides the predictable and expected result of the resisting spring assisting in providing means of preventing the carrier from rotating.
Regarding claim 12, Chen teaches does not teach that the operating element is at least partially unwound from the actuating wheel when the actuating wheel rotates in the first direction, and at least partially wound around the actuating wheel when the actuating wheel rotates in the second direction. 
Yu teaches (fig. 2) an operating element (120) is at least partially unwound from an actuating wheel (136) when the actuating wheel rotates in the first direction (paragraph 0079 lines 3-5), and at least partially wound around the actuating wheel when the actuating wheel rotates in the second direction (paragraph 0082 lines 1-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by replacing the operating element and corresponding portion of the actuating wheel with that of Yu so that the operating element is at least partially unwound from the actuating wheel when the actuating wheel rotates in the first direction, and at least partially wound around the actuating wheel when the actuating wheel rotates in the second direction. This alteration provides the predictable and expected result of a safer operating mechanism without a cord loop as a choking hazard.
Regarding claim 13, Chen does not teach a spring connected with the actuating wheel, the spring biasing the actuating wheel to rotate in the second direction. 
Yu teaches (fig. 2) an operating system with an operating element (120) at least partially unwound from an actuating wheel (136) when the actuating wheel rotates in the first direction (paragraph 0079 lines 3-5), and at least partially wound around the actuating wheel when the actuating wheel rotates in the second direction (paragraph 0082 lines 1-11), with a spring (140) connected with the actuating wheel, the spring biasing the actuating wheel to rotate in the second direction (paragraph 0082 lines 1-11). It would have bene obvious to one of ordinary skill in the art to modify Chen by replacing the operating element and corresponding portion of the actuating wheel with that of Yu so that the operating element is at least partially unwound from the actuating wheel when the actuating wheel rotates in the first direction, and at least partially wound around the actuating wheel when the actuating wheel rotates in the second direction, with a spring connected with the actuating wheel, the spring biasing the actuating wheel to rotate in the second direction. This alteration provides the predictable and expected result of a safer operating mechanism without a cord loop as a choking hazard. 
Regarding claims 14-15, Chen teaches a braking spring (37) and a brake release unit (36b) connected with a prong of the braking spring (column 7 lines 9-12). Chen does not teach the braking spring disposed around the axle coupling part, the braking spring being in frictional contact with the axle coupling part to prevent rotation of the axle coupling part, the brake release unit being operable to cause the braking spring to loosen the frictional contact with the axle coupling part, the brake release unit includes a collar connected with the prong of the braking spring, and a control wand connected with the collar via a plurality of transmission elements, the control wand being operable to cause the collar to rotate and thereby urge the braking spring to loosen the frictional contact with the axle coupling part.
Yu teaches (fig. 2) a braking spring (180) disposed around an axle coupling part (161), and a brake release unit (36b) connected with a prong of the braking spring (182a, column 7 lines 9-12), the braking spring (180) being in frictional contact (paragraph 0075) with the axle coupling part (161) to prevent rotation of the axle coupling part, and a brake release unit (122, 184, 186, 188, and 182) being operable to cause the braking spring to loosen the frictional contact with the axle coupling part (paragraph 0076), the brake release unit includes a collar (182) connected with the prong (182a) of the braking spring, and a control wand (122) connected with the collar via a plurality of transmission elements (186 and 188), the control wand being operable to cause the collar to rotate and thereby urge the braking spring to loosen the frictional contact with the axle coupling part (paragraph 0076). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by replacing the braking spring and brake release unit with that of Yu so that there is a braking spring disposed around an axle coupling part, and a brake release unit connected with a prong of the braking spring, the braking spring being in frictional contact with the axle coupling part to prevent rotation of the axle coupling part, and a brake release unit being operable to cause the braking spring to loosen the frictional contact with the axle coupling part, the brake release unit includes a collar connected with the prong of the braking spring, and a control wand connected with the collar via a plurality of transmission elements, the control wand being operable to cause the collar to rotate and thereby urge the braking spring to loosen the frictional contact with the axle coupling part. This alteration provides the predictable and expected result of a simple mechanism that provides more control when lower the blind.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634